DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office action addresses claims 1-4 and newly added claim 5.  Claims 1-3 and 5 are newly rejected under 35 USC 102 and 103 as necessitated by amendment.  The filing of the certified translation of the priority document is acknowledged, and claim 4 is allowed.  Accordingly, this action is made final. 

Claim Rejections - 35 USC § 102

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narbonne et al (US 20170244088).  The reference is directed to a power storage device comprising a secondary cell (1), at least two buffer plates (2, 3) each in contact with a sidewall of the secondary cell (Fig. 1b, 2b), wherein each buffer plate includes a non-deformable section (3) and a deformable section (4) ([0042]), the non-deformable section including a through hole in which the deformable section is fitted (Fig. 1a), the deformable section is formed thicker than the non-deformable section ([0042]), and the deformable section includes a porous material (silicone foam, [0036]).  Thus, claim 5 is anticipated.

Claim Rejections - 35 USC § 103
Claims 1-3 are rejected under 35 U.S.C. 103(a as being unpatentable over Kim (US 20120171554) in view of Park (US 9324982).  
	Regarding claim 1, Kim is directed to a power storage device (battery module) comprising a plurality of secondary cells (10), wherein two buffer plates (150a) are each in contact with one sidewall of the secondary cells that oppose each other (Figs. 1 and 2).  Each buffer plate comprises a non-deformable section (151), and a deformable section (152) that elastically deforms with a volume change in the secondary cell, the non-deformable section including a hole (151a) in which the deformable section is fitted, and the deformable section is formed thicker than the non-deformable section (e.g., Fig. 3c, 5c, [0078]-[0080], [0084], [0089]).  Regarding claim 2, a secondary cell contains a cell stack body formed by alternately disposing the secondary cell and the buffer plate, and the apparatus further comprises a pair of end plates (110, 120) that press the cell stack body from both sides (Fig. 1).
Kim does not expressly teach that the non-deformable portion includes a recessed portion in which the deformable section is fitted, as recited in claim 1.  
Park is directed to a battery module comprising a buffer plate (500) formed of an inner region (542) made of a soft, elastic material and an outer region (544) made of a non-elastic material (Fig. 5). The elastic material is seated in a recess (543) in the non-elastic material (see col. 6, line 20), as well as being contained in through holes (H1, H2) in the non-elastic material. 
	Therefore, the invention as a whole would be obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Therefore, it would have been obvious to use a recess (either one large recess as shown in Fig. 5A of Park or a plurality of individual recessess surrounding the individual through holes of Kim) to seat the deformable portions of Kim.  Accordingly, claim 1 would be rendered obvious to one skilled in the art.
Kim further does not expressly teach that the battery cells contain an electrode body formed by stacking a plurality of positive electrodes and a plurality of negative electrodes with a separator therebetween, as recited in claim 3, or that the surface of the buffer plate in contact with the secondary cell is larger than the positive electrode, and the buffer plate is disposed so as to oppose an entirety of the positive electrode with the sidewall in between, as also recited in claim 3. 
However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the use of a stacked, multi-electrode structure is conventional in the art.  Thus, it would have been obvious to use such a structure in the electrode assembly of Kim.  Such a structure is known for being highly energy dense and is able to provide high current.
Regarding the limitation the buffer plate is disposed so as to oppose an entirety of the positive electrode with the sidewall in between, since the perimeter of the buffer plate is the same as the perimeter of the battery cells, the entirety of the positive electrode would be opposed. 
Regarding the limitation that the surface of the buffer plate in contact with the secondary cell is larger than the positive electrode, such limitation would be rendered obvious because the artisan would be able to adjust/optimize the amount or area of contact of the battery with the deformable portion as well as the positions of the deformable portion so as to provide the desired 




Allowable Subject Matter
Claim 4 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	Hashimoto ‘853, previously applied to claim 4, has been antedated by the filing of a certified translation of the priority document.
	Regarding Kim, and Kim in view of Park, these references either alone or together do not teach or fairly suggest the claimed combination of: “the at least one secondary cell includes an electrode body formed by alternately stacking a plurality of positive electrodes and a plurality of negative electrodes with a separator interposed therebetween, wherein a surface of the buffer plate in contact with the secondary cell is larger than the positive electrode, […] and a surface of the deformable section in contact with the secondary cell is smaller than the positive electrode.”  It should be noted that an electrode body that is formed by “alternately stacking a plurality of positive electrodes and negative electrodes” is not the same as a “wound” electrode body ([0016] and [0025] of instant application).  As noted above, Kim does not teach a stacked electrode body.  As further noted above, it can be considered obvious that the reference renders obvious the claim only the deformable portion is contact with the battery cells, so the claim limitations reciting both larger and smaller coverage cannot both be met at the same time.  Regarding Park alone, this reference also does not contain any disclosure about the relative sizes of the positive electrode and the deformable section.  The reference also teaches that the thicknesses of the deformable and non-deformable sections are the same (contrary to the claim), and also does not teach an electrode body formed by stacking a plurality of positive and negative electrodes.  
	Omura et al (US 20130108908) is also cited as being relevant to claim 4.  This reference teaches a battery module comprising a buffer plate/separator (3) having an insulating portion (31) and a pressing portion (32) ([0058)].  However, the reference teaches a wound electrode body rather than a stacked body as required by the claim; the reference does not teach or suggest a through hole or recess into which the pressing portion (deformable portion) is fitted, and although the reference contains drawings showing the wound electrode assemblies and pressing portions, does not disclose or otherwise suggest that in the completed battery module the contact area of the surface of the buffer plate as a whole is larger than the positive electrode, and that the contact area of the pressing portions is smaller than (that is, fits within the four corners of) the positive electrode as recited in the claim.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
February 5, 2022